UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-7030


JIHAD SHAHADDAH,

                   Plaintiff - Appellant,

             v.

DEPUTY GOTCHER, with Arlington County Sheriff’s Dept.; ARLINGTON
COUNTY SHERIFF’S DEPARTMENT; BETH ARTHUR,

                   Defendants - Appellees,

             and

COUNTY OF ARLINGTON,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:18-cv-00883-TSE-TCB)


Submitted: January 28, 2020                                Decided: February 7, 2020


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harsh Voruganti, THE VORUGANTI LAW FIRM, PLLC, Arlington, Virginia, for
Appellant.   Alexander Francuzenko, Philip C. Krone, COOK CRAIG &
FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jihad Shahaddah appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2018) complaint and related state law claims. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Shahaddah v. Gotcher, No. 1:18-cv-00883-TSE-TCB (E.D. Va. filed June 17, 2019 &

entered June 18, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              3